DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7, 10-17 and 19  in the reply filed on 1 September 2022  is acknowledged.  The traversal is on the ground(s) that both Group I and II or  III recite   the limitations of quantum dot nanoparticles .  This is not found persuasive because Applicant has not pointed out any error in the examiner's reasons for distinctness.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20, 22 and  25-28 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Double Patenting
Claims 1-5, 7, 10, 12-17 and 19 of this application is patentably indistinct from claims 1-5, 7, 10, 12-17  and 19 of Application No. 17516275. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim  1-5, 7, 10, 12-17 and 19  are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 7, 10, 12-17  and 19 of co-pending Application No. 17516275.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the mineral substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2021/0269702A1 (Zhou).
Regarding claims 1, 7, 10 and 12,  Zhou teaches a method for recovering oil from a porous formation includes flooding the formation with a nanofluid comprising a quantum dot and a fluid carrier ([0005] and [0024]), wherein the fluid carrier is an aqueous solution ([0029]), and  the quantum dot is illustrated as a spherical structure (Figure 1), thus an aspect ratio of 1:1.
Zhou further teaches that the nanofluid reduces the interfacial tension of the crude oil in the formation and deforming the oil into tiny oil drops in the nanofluid which can be easily recovered ([0030],[0046],[0047] and [0052]), which anticipates mobilizing the oil, forming a dispersion and separating the oil from the dispersion. 
Regarding claim 2,  Zhou teaches  the quantum dot has a functional linkage including carboxylic acid or an amine ([0027]), which meets the hydrophilic quantum dot particles. 
Regarding claims 3 and 13-15,  Zhou teaches  the quantum dot can be bonded to a zwitterionic surfactant ([0003], [0027] and Figures 3-5),  wherein the zwitterionic surfactant comprises a hydrocarbon chain having 12 carbons attached to an amine group ([0027], [0028] and Figures 3-5 and [0034]), which meets the claimed hydrophobic functional group and alkylamine.
Regarding claim 11,  Zhou exemplifies Berea rock ([0047] and [0050]), which is a sandstone  and meets the silicate-rich rock. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 16, 17 and  19  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
The teachings of Zhou are set forth above.
Regarding claim 4,  Zhou teaches the nanofluid comprises polymer quantum dots with carboxyl groups dissolved in a betaine surfactant solution, and the surfactant is allowed to adsorb onto the surface of the polymer quantum dots ([0034] and [0038]), which anticipates  the presence of hydrophilic quantum dot nanoparticles and amphiphilic quantum dot nanoparticles.  
Zhou is silent on the formation of a closely-packed interfacial layer around each of oil droplets wherein the hydrophilic quantum dot nanoparticles interspersed with the amphiphilic quantum dot  nanoparticles.  However,  Zhou teaches the same process of oil recovery with the same nanofluid comprising the same quantum dots  particles and forming an oil dispersion, one of ordinary skill  in the art  would have reasonable basis to expect  the formation of  instantly closely-packed interfacial layer.   If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed effects.
Regarding claims 5, 16 and 17,   Zhou is silent on the relative amount of hydrophilic quantum dots and amphiphilic quantum dots,  the specific surface area and the molecular weight,  however, a person of ordinary skill in the art would have been motivated to adjust the amount of hydrophilic quantum dots and amphiphilic quantum dots, optimize the specific surface area and the molecular weight of the quantum dot  in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amount, the specific surface area and the molecular weight  recited in the claims.

Regarding claim 19, Zhou further teaches that the  quantum dot has a diameter of no greater than 15 nm  such as between 1 and 8nm ([0026], which encompasses the claimed range. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include quantum dot  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766